142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Gilbert SARABIA, aka Rafael Aristique, Defendant-Appellant.
No. 97-55505.D.C. Nos. CV-97-00792 CR-95-00843.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California Mariana r. Pfaelzer, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Federal prisoner Gilbert Sarabia appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence imposed following his guilty plea to manufacturing marijuana plants.  We affirm.3


2
Sarabia contends that his counsel was ineffective because his counsel:  (a) did not request an offense level reduction for Sarabia's minor role in the offense;  and (b) did not object at sentencing to the district court's calculation of the quantity of marijuana plants attributable to him.  We reject these contentions.


3
The record reflects that his counsel sought a minor role reduction.  His counsel's failure to object to the quantity of marijuana plants did not fall below an objective standard of reasonableness because Sarabia stipulated in the plea agreement that his offense involved 791 marijuana plants.  See Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).  Accordingly, we affirm the district court's denial of Sarabia's § 2255 motion.


4
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


3
 The government's motion to augment the record is granted